Citation Nr: 0900852	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  04-28 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.  He also had active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) in the National Guard 
from 1974 until his retirement in 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development by the Board in August 
2007.  


FINDINGS OF FACT

The appellant's current hearing loss was not incurred in 
service, nor was it related to any incident of service.  It 
was first shown years after active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by 
active duty or active or inactive duty for training and 
sensorineural hearing loss may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in October 2003 and September 2007 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

Where an appellant served 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
a disease or disability, such as sensorineural hearing loss 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease or disability during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This presumption 
would apply to the active duty from 1952 to 1954, but does 
not apply to periods of Reserve duty training.

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).  
Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves.  38 U.S.C.A. § 
101(23).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 38 C.F.R. § 3.385 (2005).

The veteran contends that his current bilateral hearing loss 
was incurred during his periods of ACDUTRA and INACDUTRA 
service.  In an October 2007 statement, the veteran asserted 
that he was a member of the 246th Artillery with the National 
Guard.  During the years of 1979 to 1989, the veteran stated 
that he and assisted with the loading of 105 and 204 mm 
cannons, once a month during Army National Guard training, 
and during a two week period for each of the years.  The 
veteran also indicated that after his discharge from active 
duty in 1954, he worked in construction (cement finishing), 
as well as loading trucks for the tobacco industry.  From 
1974 to 1977, he reported working for Sears auto shop 
changing tires and installing batteries.  Finally from 1977 
to 1997, the veteran worked at Dan River Mills as a 
carpenter's helper and truck driver.  He stated he wore ear 
protection as required while working at Dan River Mills.  

Available service medical records reflect that the veteran 
had normal hearing with 15/15 on whispered voice test upon 
induction and released from active duty in February 1952 and 
June 1954, respectively.  Additional available National Guard 
records are silent as to any complaints of hearing loss.  On 
a February 1990 report of medical history, the veteran did 
not report any hearing loss and noted that his usual civilian 
occupation was that of carpenter.  A November 1991 over 40 
examination did not indicate whether any audiological testing 
was performed.
The veteran's Report of Separation and Record of Service 
indicates that the veteran's primary specialty was cannon 
crewmember.  

Periodic audiological examinations from Dan River, the 
veteran's employer, dated 1982 to 1997 reflected that the 
veteran wore hearing protection as required.  The 
examinations also reflected hearing loss.  

A January 2002 private audiological opinion noted that the 
veteran complained of decreased hearing in the right ear, 
present for about three weeks.  The audiologist noted a 
history of industrial noise exposure as well as military 
service.  The audiologist stated that the veteran had normal 
hearing to 1000 Hertz in the left ear with moderate to severe 
sensorineural hearing loss in the higher frequencies.  There 
was moderate to severe sensorineural hearing loss in the 
right ear.  

The veteran submitted VA treatment records reflecting 
complaints of hearing loss.  A December 2002 record showed 
complaints of decreased hearing over many years and 
infrequent tinnitus.  Testing demonstrated moderately severe 
to severe high frequency hearing loss bilaterally.  A 
December 2002 referral noted that the veteran complained of 
hearing loss and had a history of noise exposure due to 
rifles, artillery, and mills.  A January 2004 audiology 
consult report noted that the veteran complained of 
difficulty hearing for the past eight to twelve years.  A 
history of noise exposure as a cook in the military, a gunner 
in the National Guard, and working construction as a civilian 
was noted.  Audiological testing revealed hearing acuity 
within the normal limits to 1000 Hertz, then dropping to 
moderately-severe to severe sensorineural hearing loss at 
3000 Hertz.  

The veteran was afforded a VA audiological examination in 
September 2004.  The examiner opined that after reviewing the 
claims file, it was less likely than not that the veteran's 
current hearing loss was due to his noise exposure during his 
reserve service.  The examiner supported his opinion, stating 
that noise-induced hearing loss manifests itself at the time 
of exposure, not at some time after exposure.  Although the 
veteran may have been exposed to high levels of noise on his 
reserve assignments, he was also exposed to high levels of 
noise on a daily basis while working at a factory (Dan River) 
as a carpenter during that time.  The examiner noted that 
carpentry work in itself exposes the individual to hazardous 
noise, as does factory work.  As the veteran worked from more 
than 19 years on a daily basis as a carpenter in a factory, 
it was more likely than not that the majority of the hearing 
loss is a result of that daily exposure, rather than the 
occasional exposure he may have had during reserve training 
assignments.

The veteran submitted a letter from his private physician, 
Dr. S.J.M., dated July 2005.  The doctor stated that the 
veteran had significant noise exposure to excessive noise 
during his military service.  The doctor stated that no 
hearing testing was performed at the time of the veteran's 
discharge from service, upon his entrance into the National 
Guard, or on his discharge from the National Guard.  Second 
the doctor stated that while the veteran was denied service 
connection for hearing los based on the potential for noise 
exposure while working in a factory, the veteran worked 
outside the factory driving a truck and therefore did not 
have significant noise exposure on the job.  The doctor 
opined that the veteran's pattern of hearing loss is 
consistent with noise exposure and further opined that the 
veteran had significant noise exposure, by history, during 
his military service. 

The veteran was afforded a second VA audiological examination 
in July 2008.  The examiner noted a history of noise exposure 
including, while working in a mess hall while in the Army, on 
guns for training purposes only in the National Guard, and as 
a civilian, in the Sears auto shop, in construction, at Dan 
River Mill, and as a truck driver.  After audiological 
testing, the examiner provided a diagnosis of normal to 
profound bilateral sensorineural hearing loss with poorer 
than expected word recognition scores.  After examination and 
review of the claims file, the examiner opined that the 
veteran's hearing loss was less likely than not caused by or 
a result of noise exposure on active duty.  The examiner 
indicated that the veteran's post-active duty job history was 
significant for a series of jobs with traditionally high 
levels of noise exposure whereas the veteran's noise exposure 
on active duty was limited to dining facility work.  The 
examiner also stated that the first evidence of hearing loss 
was in an audiogram dated May 1982 demonstrating high 
frequency sensorineural hearing loss bilaterally.  This 
testing was performed as part of a hearing conservation 
program in which the veteran participated in at Dan River 
Mills.  Enrollment in such programs is limited to those 
personnel who are regularly exposed to noise levels in excess 
of the OSHA-defined hazardous limit.  

Further the examiner noted that the 1982 audiogram indicated 
that the veteran had worked at that job for five years prior 
to his initial testing.  The examiner stated that the 
veteran's audiograms from Dan River Mills revealed a steady 
decline in hearing acuity at at least one frequency, and that 
such decline is consistent with changes due to noise, 
especially if hearing protection is worn improperly or 
inconsistently.  Finally, the examiner stated that recent 
Institute of Medicine findings confirm that hearing changes 
from a particular event do not first appear or continued to 
deteriorate once that noise source is discontinued.

The veteran submitted lay statements from fellow veterans 
R.S., and W.G.  Both stated that they noticed the veteran had 
hearing problems since 1981.  R.S., stated that the veteran 
stated that being around the loud sounds of the 105 mm 
Howitzers was affecting his hearing.

While the veteran currently has a bilateral hearing loss 
disability, there is no indication that his hearing loss is 
the result of any injury occurring during the veteran's 
active service, or periods of ACDUTRA and INACDUTRA over his 
years of Army National Guard service.  While the veteran 
contends that he had noise exposure due to his MOS as cannon 
crewmember during his National Guard service, the evidence 
reflects a history of civilian noise exposure.  

Both the September 2004 VA examiner as well as the July 2008 
VA examiner opined that the veteran's hearing loss was less 
likely than not related to his military and National Guard 
duty, but rather was related to his noise exposure as a 
civilian.  Both examiners stated that noise-induced hearing 
loss manifests itself at the time of exposure, not at some 
time after exposure.  Specifically, the September 2004 
examiner opined that as the veteran worked from more than 19 
years on a daily basis as a carpenter in a factory, it was 
more likely than not that the majority of the hearing loss is 
a result of that daily exposure, rather than the occasional 
exposure he may have had during reserve training assignments.  
Additionally, the July 2008 examiner stated that the first 
evidence of hearing loss was in an audiogram dated May 1982 
demonstrating high frequency sensorineural hearing loss 
bilaterally.  This testing was performed as part of a hearing 
conservation program in which the veteran participated in at 
Dan River Mills.  The examiner noted that enrollment in such 
programs is limited to those personnel who are regularly 
exposed to noise levels in excess of the OSHA-defined 
hazardous limit.  Further the examiner stated that the 
veteran's audiograms from Dan River Mills revealed a steady 
decline in hearing acuity at at least one frequency, and that 
such decline is consistent with changes due to noise.  
Finally, the examiner stated that recent Institute of 
Medicine findings confirm that hearing changes from a 
particular event do not first appear or continued to 
deteriorate once that noise source is discontinued.

The Board notes that the veteran's private physician, Dr. 
S.J.M., opined that the veteran's pattern of hearing loss was 
consistent with noise exposure, and that the veteran had 
significant noises exposure, by history, during his military 
service.  Dr. S.J.M., further opined that the veteran did not 
have significant civilian noise exposure because he worked 
outside the factory, driving a truck.  While the conclusions 
of a physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board has the duty to assess the credibility and 
weight to be given the evidence relative to this issue.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  This 
assessment of credibility and weight to be given the evidence 
includes scrutiny of a medical professional's statements in 
association with such related factors as the basis for the 
opinions rendered, i.e., presence or absence of the clinical 
records.  

In this case, there is no indication that Dr. S.J.M., 
reviewed the claims file in rendering his opinion that the 
veteran had significant noise exposure in the military, 
limited noise exposure in his civilian job, and thus the 
veteran's hearing loss was related to his military noise 
exposure.  Particularly, the doctor even indicated that the 
veteran had significant military noise exposure by history.  
Evidence that is simply the information recorded by the 
medical examiner from the veteran, unenhanced by any 
additional medical comment by that examiner does not 
constitute "competent medical evidence." See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Moreover, it is noted 
that this history is not consistent with the facts on file.  
VA examiners noted civilian noise exposure, and that this is 
confirmed by the fact that the appellant was given hearing 
tests at his place of employment.  Moreover, it is explained 
that where there is a progression in the hearing loss, it 
usually is due to continued noise exposure, not a progression 
of one time or old exposure.  For these reasons, the VA 
opinions on file are given more credibility than the private 
provider.

As noted, both VA examiners conducted a thorough review of 
the claims file, including a review of the veteran's 
available service and post service records and his employment 
records.  After such a review, both examiners opined that the 
veteran's hearing loss was less likely than not due to his 
active duty, ACDUTRA, or INACDUTRA periods of service.  
Moreover, both examiners provided thorough rationales for 
their opinions.  Thus the opinions of the VA examiners are 
more probative than that of the veteran's private doctor.  
See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA is 
required to conduct an accurate and descriptive medical 
examination based on the complete medical record).  

Since there is no evidence showing that the veteran had any 
injury causing hearing loss during his active duty, or 
ACDUTRA or INACDUTRA service with the Army National Guard, 
the Board must find that the preponderance of the evidence is 
against entitlement to service connection for bilateral 
hearing loss.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


